Citation Nr: 0112017	
Decision Date: 04/26/01    Archive Date: 05/01/01	

DOCKET NO.  97-17 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from February 1978 to 
March 1993, as well as an additional 4 months and 22 days of 
prior active duty.  

This matter arises from various decisions rendered since 
March 1996 by the Department of Veterans Affairs Medical 
Center (VAMC) in Oklahoma City, Oklahoma, which denied the 
benefit now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

The Board initially reviewed this case in February 1999, and 
remanded the case for additional action.  That was 
accomplished to the extent possible, and the case was then 
returned to the Board for further appellate consideration in 
September 2000.  

The Board notes that on a VA Form 9 submitted by the veteran 
in August 2000, he indicated that he wanted a personal 
hearing before a member of the Board sitting in Washington, 
D.C.  Such a hearing was conducted before the undersigned on 
February 26, 2001; a transcript of that proceeding is of 
record.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include a 
phalangectomy for hammertoe of the second toe of the left 
foot with flatfoot, currently evaluated as 10 percent 
disabling; and Symes amputation of the third toe of the right 
foot with second phalangectomy for hammertoe with flatfoot, 
currently evaluated as 20 percent disabling.  


2.  A VA physician has prescribed orthotics for the veteran's 
service-connected 
bilateral foot disability that he wears on a consistent 
basis, and that tend to result in excessive wear and tear on 
his shoes.  


CONCLUSION OF LAW

The criteria for a VA clothing allowance have been met.  
38 U.S.C.A. § 1162 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.810 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected bilateral 
foot disability necessitates his use of special orthotic 
devices that tend to accelerate wear and tear on his shoes.  
In this regard, entitlement to a VA clothing allowance is 
established when it is demonstrated that the veteran wears an 
orthopedic appliance that tends to wear or tear clothing.  
See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  

In the instant case, the veteran is service connected for 
phalangectomy for hammertoe of the second toe of the left 
foot with flatfoot and a Symes amputation of the third toe of 
the right foot with second phalangectomy for hammertoe with 
flatfoot; his combined disability evaluation is 30 percent.  

The veteran underwent a VA examination of the feet in June 
1999.  Among other things, the examiner observed that the 
veteran has been issued orthotics by VA, and that these 
qualify as orthopedic or prosthetic devices.  Although the 
examiner indicated that he was unable to determine the degree 
of wear and tear on the 

veteran's shoes and socks due to old orthotics, there is wear 
and tear secondary to the veteran's service-connected 
bilateral foot disability.  The examiner indicated that 
if the orthotics were properly fitted, then no other factor 
besides his service-connected bilateral foot disability could 
be responsible for the wear and tear.  The examiner indicated 
that the veteran wears his orthotics on a consistent basis.  
The veteran confirmed this during his personal hearing in 
February 2001.

The Board finds that the foregoing is sufficient to justify a 
grant of the benefit sought in this case.  The veteran wears 
orthotic devices for compensable service-connected 
disabilities that tend to wear out his shoes.  Thus, the 
requirements of 38 C.F.R. § 3.810(a)(2) have been met.  In 
contrast, the VAMC denied the veteran's claim, citing M-2, 
Part IX, Chapter 15, to the effect that a clothing allowance 
is not to be provided for shoe wear.  The Board points out, 
however, that shoes are not specifically excluded by either 
statute or regulation.  In addition, the manual provision 
cited has been rescinded and superceded by VHA Handbook 
1173.15 (November 1, 2000).  The latter does not specifically 
exclude the payment of an annual clothing allowance for 
footwear; in any case, it would be invalid if it did because 
it would be contrary to the governing statute, i.e., 38 
U.S.C.A. § 1162.  See Travelstead v. Brown, 978 F.2d 
1244,1250-51 (Fed. Cir. 1992) (VA manual provisions cannot be 
promulgated that are contrary to statute).  

As a final matter, the Board notes that "clothing" is 
defined as wearing apparel; a covering.  See Webster's New 
World Dictionary (3rd Ed. 1988) at page 265 (emphasis added), 
while shoes are defined as an outer covering for the human 
foot.  Id. at page 1239 (emphasis added).  Thus, shoes fall 
within the definition of clothing as contemplated by 
38 C.F.R. § 3.810.  



ORDER

Entitlement to a VA clothing allowance is granted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

